Case 2:19-cv-04922-DSF-MAA Document 32 Filed 08/28/20 Page 1 of 1 Page ID #:737

                                                                                 JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



     RICKY RAY, et al.,
            Plaintiffs,                    CV 19-4922 DSF (MAAx)

                      v.                   JUDGMENT

     STATE FARM MUTUAL
     AUTOMOBILE INSURANCE
     COMPANY, et al.,
            Defendants.



       The Court having granted a motion for summary judgment,

       IT IS ORDERED AND ADJUDGED that Plaintiffs take nothing,
    that the action be dismissed with prejudice, and that Defendants
    recover costs of suit pursuant to a bill of costs filed in accordance with
    28 U.S.C. § 1920.



     Date: August 28, 2020                 ___________________________
                                           Dale S. Fischer
                                           United States District Judge
